    Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 1 of 9                                  PageID #: 90




                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

    GREGORY PAUL VIOLETTE,                               )
                                                         )
                             Plaintiff,                  )
                                                         )
    v.                                                   ) Docket no. 1:20-cv-00477-GZS
                                                         )
    CITIBANK N.A.,                                       )
                                                         )
                             Defendant.                  )
                                                         )


                                       ORDER REMANDING CASE

              Before the Court is the Motion to Dismiss (ECF No. 12) filed by Defendant Citibank N.A.

(“CNBA”), 1 which seeks dismissal of pro se Plaintiff Gregory Paul Violette’s Complaint (ECF

No. 11-2, PageID #s 42–43). Having reviewed the Motion, the related memoranda filed by both

parties (ECF Nos. 13 & 14), along with the entire docket, the Court concludes that it lacks subject

matter jurisdiction over this removed matter. As a result, the Court REMANDS this action to the

state court and concludes that the pending Motion (ECF No. 12) is MOOT. 2

         I.      LEGAL STANDARDS

              The removal of state court cases to federal court is generally governed by 28 U.S.C.

§§ 1441 and 1446. These “removal statutes are strictly construed,” and a removing defendant has

“the burden of showing the federal court’s jurisdiction.” Danca v. Private Health Care Sys. Inc.,

185 F.3d 1, 4 (1st Cir. 1999) (internal citations omitted). Any doubt as to the propriety of removal



1
  The Court notes that, although originally appearing in the caption as “Citi Bank,” subsequent to the removal of this
matter from state court, Defendant has identified itself in all documents as “Citibank N.A.,” see, e.g., Def. Mot. (ECF
No. 12), PageID # 75, which Plaintiff has started to shift toward as well, see Pl. Response (ECF No. 14), PageID # 87
(“Citibank, Defendant”).
2
 The present matter is one of two nearly identical actions brought by Plaintiff that the Court remands today. See
generally Violette v. Capital One Bank (USA), N.A., D. Me. 1:20-cv-00472-GZS.
 Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 2 of 9                       PageID #: 91




is resolved in favor of remand. See, e.g., Rosselló-González v. Calderón-Serra, 398 F.3d 1, 11

(1st Cir. 2004) (“[A]ny ambiguity as to the source of law relied upon by the . . . plaintiffs ought to

be resolved against removal.”) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–

09 (1941)). “The existence of subject-matter jurisdiction is never presumed,” Fafel v. DiPaola,

399 F.3d 403, 410 (1st Cir. 2005) (internal quotation marks omitted), and it is “beyond the parties’

power to stipulate or confer by waiver of objection if asleep,” Macera v. Mortgage Elec.

Registration Sys., 719 F.3d 46, 49 (1st Cir. 2013). “If at any time before final judgment it appears

that the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447(c).

       An action filed in state court may be removed to federal court only if the federal court

would have had original jurisdiction over the suit. See 28 U.S.C. § 1441(a). “This is so because

of the ‘important federalism concerns at play in considering removal jurisdiction.’” Ortiz-Bonilla

v. Federacion de Ajedrez de P.R., Inc., 734 F.3d 28, 34 (1st Cir. 2013) (quoting Rosselló-González,

398 F.3d at 11). “Federal courts have [original] jurisdiction ‘over two general types of cases: cases

that aris[e] under federal law’ and ‘cases in which the amount in controversy exceeds $75,000 and

there is diversity of citizenship among the parties.’” Industria Lechera De P.R. v. Beiró, 989 F.3d

116, 120 (1st Cir. 2021) (quotation marks omitted) (quoting Home Depot U.S.A., Inc. v. Jackson,

139 S. Ct. 1743, 1746 (2019) (citing 28 U.S.C. §§ 1331, 1332(a))). “These jurisdictional grants

are known as ‘federal-question jurisdiction’ and ‘diversity jurisdiction,’ respectively.” Home

Depot U.S.A., 139 S. Ct. at 1746.

       As to diversity jurisdiction’s amount-in-controversy requirement, which is of particular

relevance in this matter, Judge Nivison described the relevant standard in a recent action involving

the same plaintiff and procedural posture:




                                                  2
 Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 3 of 9                       PageID #: 92




       Removal of an action based on diversity of citizenship requires the court to consider
       whether the amount in controversy asserted in the plaintiff’s complaint is stated in
       good faith and, if not, whether the defendant has shown “by the preponderance of
       the evidence, that the amount in controversy exceeds [$75,000].” 28 U.S.C.
       § 1446(c)(2). If the parties do not dispute the amount in controversy stated in the
       complaint, the court should consider whether the defendant’s notice of removal
       includes “a plausible allegation that the amount in controversy exceeds the
       jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574
       U.S. 81, 89 (2014). If a defendant simply repeats the plaintiff’s assertion that the
       amount in controversy exceeds the jurisdiction threshold, without “setting forth, in
       the removal petition itself, the underlying facts supporting [the defendant’s]
       assertion” as to the amount in controversy,” a sua sponte remand could be
       appropriate. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992) (emphasis in
       original) (citing Garza v. Bettcher Indus., Inc., 752 F. Supp. 753, 763 (E.D. Mich.
       1990))[.]

Violette v. Click Bank, No. 1:20-cv-00412-NT, 2021 U.S. Dist. LEXIS 3294, at *2–3 (D. Me. Jan.

8, 2021) (recommended decision) (Dart Cherokee citation updated), adopted by 2021 U.S. Dist.

LEXIS 33568 (D. Me. Feb. 23, 2021).

       When a removing party asserts federal question jurisdiction as the basis for removal, “a

‘colorable’ showing that a basis for federal jurisdiction exists” is required. Danca, 185 F.3d at 4.

While “there is no mechanical test for determining when an action aris[es] under federal law,”

Ortiz-Bonilla, 734 F.3d at 34, “[t]he gates of federal question jurisdiction are customarily patrolled

by a steely-eyed sentry—the ‘well-pleaded complaint rule’—which, in general, prohibits the

exercise of federal question jurisdiction if no federal claim appears within the four corners of the

complaint.” BIW Deceived v. Local S6, Indus. Union of Marine & Shipbuilding Workers of Am.,

132 F.3d 824, 831 (1st Cir. 1997). However, this “general rule . . . like virtually every general

rule, admits of exceptions.” López-Muñoz v. Triple-S Salud, Inc., 754 F.3d 1, 5 (1st Cir. 2014).

As relevant here, one important exception is the “artful pleading doctrine” (sometimes referred to

as the “complete preemption doctrine”), which empowers courts “to peer beneath the local-law

veneer of a plaintiff’s complaint in order to glean the true nature of the claims presented.” Id.

“When such a glimpse reveals that a federal statute entirely displaces” (i.e., completely preempts)


                                                  3
    Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 4 of 9                                    PageID #: 93




“the local-law causes of action pleaded in the complaint, a hidden core of federal law sufficient to

support federal jurisdiction emerges.” Id. “In such a case, the plaintiff’s claims are deemed

‘federal claims in state law clothing and, to defeat artful pleading, the district court can simply

“recharacterize” them to reveal their true basis.’” Id. (quoting Negron-Fuentes v. UPS Supply

Chain Sols., 532 F.3d 1, 6 (1st Cir. 2008)). “The linchpin of the complete preemption analysis is

whether Congress intended that federal law provide the exclusive cause of action for the claims

asserted by the plaintiff.” Id.

      II.      BACKGROUND

            In his pro se Complaint (ECF No. 11-2, PageID #s 42–43), Violette alleges as follows. On

or about September 18, 2020, he spoke with CBNA and was told that if he paid a settlement

amount, an account would be removed from his credit reports. (Compl., PageID # 42.) On or

about October 28, 2020, CBNA told him it “NO LONGER had [his] LL BEAN Mastercard

account” and it would be “REMOVING the account from the credit bureaus” within seven to ten

days. (Id.) On or about November 19, 2020, however, CBNA informed Violette that it would not

“notify the credit bureaus and remove the account fully from the three bureaus,” which “was a

total reversal from what [Violette] was told in September and October upon making [their]

agreement.” (Id., PageID # 43.) Due to this reversal, Violette seeks $550,000 in punitive damages

as recompense for “Defendant’s unfairly dealing with [his] contract and . . . NOT reporting to the

three credit bureaus to remove [his] account,” as well as attorney’s fees, costs, and the removal of

the account from his credit reports. (Id.) 3 No reference is made in the Complaint to the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., or any other federal law.


3
 The Court observes that Plaintiff has sought to recover large punitive damages figures in at least two previous actions,
both of which were remanded when his demands were found to be insufficient to support diversity jurisdiction. See
Violette v. Click Bank, No. 1:20-cv-00412-NT, 2021 U.S. Dist. LEXIS 3294 (D. Me. Jan. 8, 2021) (recommended
decision), adopted by 2021 U.S. Dist. LEXIS 33568 (D. Me. Feb. 23, 2021) (remanding for lack of subject matter


                                                           4
    Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 5 of 9                              PageID #: 94




             On November 27, 2020, CBNA received the Complaint via certified mail. (State Ct.

Record (ECF No. 11-1), PageID # 38.) The Complaint’s caption suggested that Violette intended

to file it in Maine Superior Court, although he had not yet done so. 4                      (See id.; Compl.,

PageID # 42.)

             On December 23, 2020, CBNA removed the as-yet undocketed action to this Court,

asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332, federal question jurisdiction pursuant

to 28 U.S.C. § 1331, and supplemental jurisdiction pursuant to 28 U.S.C. § 1367. (Not. of

Removal (ECF No. 1), PageID #s 1–5.) As relevant here, CBNA asserted that Violette’s $550,000

punitive damages request served to satisfy the jurisdictional amount for diversity jurisdiction, and,

as to federal question jurisdiction, “a well-pleaded complaint would have asserted a claim under

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et. seq.” (Id., PageID #s 2–3.) Violette

did not oppose the removal.

             On January 4, 2021, Violette filed his Complaint in Maine Superior Court. (State Ct.

Record, PageID # 38.) On January 19, 2021, CBNA filed the present Motion to Dismiss. (Def.

Mot. (ECF. No. 12), PageID #s 75–76; Mem. of Law (ECF No. 13), PageID #s 77–86.)

      III.      DISCUSSION

             Defendant moves to dismiss the complaint for (1) failure to state a claim for which relief

can be granted, and (2) failure to timely file the Complaint in accordance with Maine Rule of Civil

Procedure 3. However, the Court must first assure itself of its subject matter jurisdiction. See



jurisdiction); Violette v. CBHH, LLC, No. 2:19-cv-00015-GZS, 2019 U.S. Dist. LEXIS 109606 (D. Me. July 1, 2019)
(recommended decision), adopted by 2019 U.S. Dist. LEXIS 123080 (D. Me. July 24, 2019) (remanding for lack of
subject matter jurisdiction).
4
 Under Maine Rule of Civil Procedure 3, “a civil action is commenced (1) by the service of a summons, complaint,
and notice regarding Electronic Service, or (2) by filing a complaint with the court. When method (1) is used, the
complaint must be filed with the court within 20 days after completion of service.”



                                                        5
 Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 6 of 9                        PageID #: 95




Acosta-Ramírez v. Banco Popular de P.R., 712 F.3d 14, 18 (1st Cir. 2013) (“Federal courts are

obliged to resolve questions pertaining to subject-matter jurisdiction before addressing the merits

of a case.”). This is true despite the fact Plaintiff did not object to the removal of the action. See,

e.g., Spooner v. EEN, Inc., 644 F.3d 62, 67 (1st Cir. 2011) (“A court is duty-bound to notice, and

act upon, defects in its subject matter jurisdiction sua sponte.”)

       As to diversity jurisdiction, “[w]here both actual and punitive damages are recoverable

under a complaint each must be considered to the extent claimed in determining [whether the]

jurisdictional amount” is met. Bell v. Preferred Life Assur. Soc. of Montgomery, Ala., 320 U.S.

238, 240 (1943) (footnote omitted). Here, Plaintiff demands $550,000 in punitive damages, but

his actual damages are undescribed and appear to be de minimis. Indeed, the punitive damages

amount is the only figure Defendant cited in its notice of removal. (See Not. of Removal,

PageID # 2.)

       “[W]hen diversity jurisdiction hinges on a punitive damages claim, a court should

scrutinize the punitive damages request closely.” Plant v. TD Bank Wealth Mgmt., No. 3:18-cv-

30145-MGM, 2019 U.S. Dist. LEXIS 232162, at *8 (D. Mass. Sep. 16, 2019). The punitive

damages request in this case cannot sustain such scrutiny. The only cause of action suggested on

the face of Plaintiff’s Complaint is a breach of contract claim, and “[n]o matter how egregious the

breach, punitive damages are unavailable under Maine law for breach of contract.” Stull v. First

Am. Title Ins. Co., 745 A.2d 975, 981 (Me. 2000) (quoting Drinkwater v. Patten Realty Corp., 563

A.2d 772, 776 (Me. 1989)). It appears to be a legal certainty that the claim is for less than the

jurisdictional amount, and, thus, the Court concludes that Defendant has failed to plausibly allege




                                                  6
    Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 7 of 9                                      PageID #: 96




that the amount in controversy exceeds the jurisdictional threshold. 5 See Dart Cherokee, 574 U.S.

at 89. Accordingly, the Court deems the amount-in-controversy requirement unmet and diversity

jurisdiction lacking.

         As to federal question jurisdiction, Defendant contends in its Notice of Removal that

Plaintiff alleged that Defendant “reported false or inaccurate information” and that “[a] well-

pleaded complaint would have asserted a claim under the Fair Credit Reporting Act.” (Not. of

Removal, PageID # 3 (emphasis added)). The Court both disagrees and concludes that this does

not amount to “a ‘colorable’ showing that a basis for federal jurisdiction exists.” Danca, 185 F.3d

at 4. As already noted, Plaintiff’s Complaint does not on its face assert a claim “arising under the

Constitution, laws, or treaties of the United States,” 28 U.S.C. § 1331, but, rather, a common law

contract claim (see generally Compl.). This was Plaintiff’s prerogative. The well-pleaded

complaint rule directs the Court to consider the claims actually presented within the four corners

of the Complaint, not those which it feels a pro se plaintiff ought to have pleaded. See, e.g.,

Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 17 (1st Cir. 2018) (“[T]he propriety of

federal-question jurisdiction must be assayed based on what necessarily appears in the plaintiff’s

statement of [her] own claim in her complaint . . . .” (emphasis added and internal quotation marks

omitted)); López-Muñoz, 754 F.3d at 4 (The well-pleaded complaint rule “envisions that the

plaintiff is master of his complaint.” (same alterations)). 6


5
  Although it is not asserted, the Court notes that Plaintiff’s demand for attorney’s fees also cannot plausibly be alleged
to establish the jurisdictional amount because “[a]n award of attorney’s fees . . . has long been unavailable to pro se
litigants in the First Circuit.” Marcello v. Maine, 238 F.R.D. 113, 117 (D. Me. 2006).
6
  The Court observes that Defendant argues in its Motion numerous ways in which it believes Plaintiff has failed to
state a claim under the FCRA. See, e.g., Def. Mot., PageID # 83 (“[T]he Complaint fails to allege any cause of action
under either 15 U.S.C. §§ 1681n (willful noncompliance) or 1681 (negligent noncompliance).”) The Court does not
envy Defendant the conceptual awkwardness of having to argue that Plaintiff has failed to assert an FCRA claim
without incidentally suggesting that Plaintiff has not asserted an FCRA claim; and yet, given that the Complaint does
not reference the FCRA, the very facility with which Defendant argues that an FCRA claim would be meritless has
only reinforced the Court’s conclusion that Plaintiff has not asserted such a claim.


                                                            7
    Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 8 of 9                                  PageID #: 97




         Nor does the artful pleading doctrine alter the Court’s conclusion. In Defendant’s Motion,

it asserts that any state law claims are preempted by the FCRA. 7 (See Mem. of Law, PageID #s

79–81.) If Plaintiff’s complaint stated a claim that sounded in tort, the Court might agree; but the

Court construes the Complaint as stating a breach of contract claim and no more. See Rosselló-

González, 398 F.3d at 11 (construe any doubts in favor of remand). The FCRA provides that “[n]o

requirement or prohibition may be imposed under the laws of any State . . . relating to the

responsibilities of persons who furnish information to consumer reporting agencies . . . .” 15

U.S.C. § 1681t(b)(1)(F). However, courts in this Circuit have observed that this provision only

purports to preempt inconsistent state laws, whereas breach of contract claims arise from

obligations imposed by the contracting parties upon themselves. See Leet v. Cellco P’ship, 480 F.

Supp. 2d 422, 431–32 (D. Mass. March 27, 2007) (citing Cipollone v. Liggett Grp., 505 U.S. 504,

526 n.24 (1992) (“[C]ommon understanding dictates that a contractual requirement, although only

enforceable under state law, is not ‘imposed’ by the State, but rather is ‘imposed’ by the contracting

party upon itself.”)). 8 Accordingly, the Court concludes that Plaintiff’s contract claim is not

completely preempted by the FCRA. As a result, the Court finds that it lacks federal question

jurisdiction (and, consequently, subject matter jurisdiction) over this Complaint.




7
 While the Court acknowledges that complete preemption is distinct from the federal preemption defense Defendant
asserts in its Motion, there is nonetheless meaningful overlap here, at least to the extent both implicate the FCRA’s
express preemption provisions. See López-Muñoz v. Triple-S Salud, Inc., 754 F.3d 1, 5 (1st Cir. 2014) (“Despite its
name, complete preemption does not simply play übermensch to the more commonplace defense of federal
preemption. The doctrine of complete preemption is conceptually distinct from the doctrine of ordinary (or defensive)
preemption: the latter defends against a plaintiff's local-law claims without any jurisdictional ramifications, but the
former clears a path—albeit one that is rarely traversed successfully—into federal court.”)
8
  See also Rex v. Chase Home Fin. LLC, 905 F. Supp. 2d 1111, 1152 (C.D. Cal. 2012) (holding breach of contract
claim not preempted by FCRA); Spencer v. National City Mortg., 831 F. Supp. 2d 1353, 1356, 1364 (N.D. Ga. 2011)
(same); Kavicky v. Wash. Mut. Bank, F.A., No. 3:06-cv-01812, 2007 U.S. Dist. LEXIS 33252, at *2 (D. Conn. May
5, 2007) (same).


                                                          8
Case 1:20-cv-00477-GZS Document 15 Filed 05/04/21 Page 9 of 9                       PageID #: 98




   IV.      CONCLUSION

         For the above reasons, the Court hereby REMANDS this action to state court and concludes

that Defendant’s Motion to Dismiss (ECF No. 12) is MOOT.

SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 4th day of May, 2021.




                                                9
